 



Exhibit 10.75
SEPTEMBER 2007 AMENDMENT OF JULY 2007 SECURED
PROMISSORY NOTE ISSUED BY IRVINE SENSORS CORPORATION
AND HELD BY LONGVIEW FUND L.P.
     This Agreement entered into effective as of September 30, 2007 (the
“September 2007 Amendment of July 2007 Secured Promissory Note”) by and among
IRVINE SENSORS CORPORATION, a Delaware corporation (hereinafter called
“Company”), and LONGVIEW FUND L.P. (“Holder”). The Company and Holder are
entering into this September 2007 Amendment of July 2007 Secured Promissory Note
to amend certain provisions of certain Secured Promissory Note issued July 19,
2007 (each a “Secured Promissory Note”), issued by the Company pursuant to a
Loan Agreement dated as of July 19, 2007 (the “Loan Agreement”).
     NOW THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Amendment and other good and valuable
consideration, receipt of which is acknowledged, the Company and the Holder
hereby agree as follows:
     1. The Principal Amount and interest due on the Secured Promissory Note
shall be due and payable on December 31, 2009, subject to acceleration as
described in the Secured Promissory Note, Loan Agreement and other agreements
made in connection therewith. Interest shall compound monthly.
     2. Except as expressly amended hereby, the Secured Promissory Note Loan
Agreement and all other agreements made in connection therewith and all terms
thereof shall remain in full force and effect.
     3. This September 2007 Amendment of July 2007 Secured Promissory Note may
be executed in two or more counterparts, all of which when taken together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to any other party, it
being understood that all parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile or electronic transmission,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) same with the same
force and effect as if such signature were an original thereof.
     IN WITNESS WHEREOF, Company and Holder hereby execute this September 2007
Amendment of July 2007 Secured Promissory Note as of the date first written
above.

            IRVINE SENSOR CORPORATION
“Company”
      By:   /S/ JOHN C. CARSON         Name:   John C. Carson        Title:  
President & CEO     

            LONGVIEW FUND, L.P.
“Holder”
      By:   /S/ S. MICHAEL RUDOLPH         Name:   S. Michael Rudolph       
Title:   CFO -- Investment Adviser     

